IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,243



                     EX PARTE CALVIN JAMAL JONES, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 63439 IN THE 264 TH DISTRICT COURT
                            FROM BELL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of burglary of a habitation and sentenced to ten years’ imprisonment. He did not appeal his

conviction.

       Applicant contends that his plea was rendered involuntary because Applicant pleaded guilty

pursuant to an agreement that he would be sent to boot camp. Applicant was never given the

opportunity to attend boot camp. The trial court determined, and the record reflects, that Applicant’s
                                                                                                  2

plea was pursuant to an agreement that he would be sent to boot camp, which was not followed

through no fault of Applicant. The trial court recommends granting relief.

       Relief is granted. The judgment in Cause No. 63439 in the 264th Judicial District Court of

Bell County is set aside, and Applicant is remanded to the custody of the sheriff of Bell County to

answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 21, 2009
Do Not Publish